Citation Nr: 9914171	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for the 
residuals of shrapnel wound to the right (dominant) shoulder.

3.  Entitlement to an increased (compensable) rating for the 
residuals of shrapnel wound to the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1965 to 
October 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating actions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant's PTSD is primarily manifested by 
difficulty in establishing and maintaining social and work 
relationships, sleep disturbances, and panic attacks.

2.  The appellant's right shoulder disability is primarily 
manifested by pain and weakness on use and retained metallic 
fragments.

3.  The appellant's left knee disability is primarily 
manifested by pain and weakness on use and retained metallic 
fragment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.7, Diagnostic Code 9411 (1996 & 1998).

2.  The criteria for a 10 percent rating for the residuals of 
shrapnel wound to the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, Diagnostic Codes 5201, 5301, 5305 (1998).

3.  The criteria for a 10 percent rating for the residuals of 
shrapnel wound to the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
Diagnostic Codes 5257, 5260, 5261, 5314 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service records indicate that he was wounded 
in action and received the Purple Heart and the Gold Star in 
lieu of a Second Award of the Purple Heart Medal.  His 
service medical records have not been associated with the 
claims file.  

I.  PTSD.  

EVIDENCE

Post-service medical evidence of record include outpatient 
treatment records which indicate that the appellant has 
received continual mental health counseling and treatment for 
PTSD symptoms since 1992.  Report of a VA psychiatric 
examination, dated in April 1994, indicates that the 
appellant had difficulty maintaining jobs; therefore, he 
decided to work on his own as a house painter.  He complained 
of being highly irritable, uncomfortable with people, and 
having difficulty working with others.  He reported 
difficulty relaxing and falling asleep.  He also reported 
frequently waking up in a cold sweat, with tightness of the 
chest and palpitations.  He was easily startled and reported 
hypervigilance, which he described as a feeling of being 
paranoid, constantly looking around as though he were 
constantly under threat.  He complained of difficulty 
concentrating and difficulty remembering things.  He had 
recurrent intrusive thoughts as well as recurring distressing 
dreams about Vietnam.  He occasionally became shaky and 
extremely anxious at the sound of helicopters or loud noises, 
seeing himself back in Vietnam.  He felt little enthusiasm 
and enjoyment in social activities, and avoided such 
activities for the most part.  He also reported periods of 
feeling depressed and alienated.  

Examination showed that he was alert and oriented with 
adequate memory for both recent as well as remote events.  
His intellectual functions were all intact.  He had no 
problems with recall, discrimination, abstraction, or 
calculation.  His speech was controlled, coherent, logical, 
and well organized.  There were no looseness of association 
or bizarre ideation.  He expressed fear of losing control and 
feelings of vulnerability as he found himself quite irritable 
at times.  His predominant mood was one of depression.  
Judgment and insight were intact.  The diagnosis was PTSD 
with sleep difficulty.  His level of Global Functioning (GAF) 
was 65, with mild to moderate symptoms and mild to moderate 
difficulty in social and occupational functioning, especially 
if he has to work with others.  

Report of a VA psychiatric examination, dated in February 
1998, indicates that the appellant reported recurrent, 
intrusive distressing recollections of events that occurred 
in Vietnam.  He also had recurring distressing dreams of 
these events, acting and feeling as if these events were 
recurring, with flashbacks, hallucinations and intrusive 
thoughts.  He had intense psychological distress and 
psychological reactivity on exposure to internal or external 
cues that symbolized or resembled an aspect of the traumatic 
events experienced in service, including palpitations, 
shortness of breath, and sweating.  He had marked diminished 
interest or participation in significant activities, feelings 
of detachment or estrangement from others, restricted range 
of affect with irritability, insomnia, poor concentration, 
hypervigilance, and exaggerated startle response.  He had 
prior suicidal ideation, but no attempts.  He did not have 
homicidal, auditory, or visual hallucinations or delusions.  

Mental status examination showed that he was alert and 
oriented times four.  He had normal speech, psychomotor, and 
thought processes.  Affect was congruent.  Memory was three 
out of three immediate and at five minutes.  Thurstone's, 
presidents, serial sevens, abstractions, and contrasting were 
all normal.  His diagnosis included PTSD, chronic, without 
delayed onset.  The GAF score was 60.

The appellant contends that due to his PTSD symptoms, he does 
not participate in any social activities, has anxiety 
attacks, experiences flashbacks, nightmares, trouble 
sleeping, has homicidal and suicidal thoughts, and has 
problems with relationships, memory, concentration, and 
irritability.  He states that he would like to be married; 
however, due to his PTSD, he has not been able to stay 
married.  He reports that he has good relations with his 
daughter.  He also indicates that he got along very well with 
his step-sons.  He further indicates that he keeps in touch 
with his sister by occasional phone calls.  

LAW AND ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1996).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1996).

While this appeal was pending a decision by the Board, new 
criteria became effective for the evaluation of service-
connected psychiatric disorders.  See 61 Fed. Reg. 52,695-702 
(October 8, 1996).  Where law or regulation changes after a 
claim has been filed or reopened, but before administrative 
or judicial process has been completed, the version most 
favorable to the veteran is applicable, unless otherwise 
provided by Congress.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Thus, the Board must determine whether an 
increased rating is warranted under either the old or the new 
criteria.  

Under the old criteria, a 30 percent rating is given when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  According to VA 
O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), "definite" means 
more than moderate but less than rather large.  A 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is assigned where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired ; the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  See VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Codes (DC) 9411 (1996).

Under the new criteria, a 30 percent rating is granted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is granted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is granted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  See 61 Fed. Reg. 52,695-702 
(October 8, 1996).

The Board has considered the evidence of record and finds 
that the appellant's PTSD symptoms more closely approximate 
the criteria for a 50 percent rating under the revised rating 
criteria.  According to the GAF scores, the appellant's 
impairment is mild to moderate.  In view of the fact that the 
term "definite" means more than moderate social and 
industrial impairment under the old criteria, an increased 
rating under these criteria is not warranted.   

However, the evidence also shows that the appellant reports 
that he generally stays to himself and works by himself due 
to his irritability and inability to maintain effective work 
relationships.  He also reports that he is unable to stay in 
a marriage or have close relationships due to his PTSD 
symptoms.  He is further noted to have restricted range of 
affect, disturbance in mood in the form of depression, 
impaired long and short term memory on occasion and panic 
attacks when exposed to internal or external cues resembling 
traumatic experiences and he frequently wakes up with panic 
attacks (i.e. tightness of chest, cold sweat, palpitations).  
The Board finds that these symptoms more nearly resemble the 
revised criteria for a 50 percent rating and thus an 
increased rating is warranted.  

The Board does not find that the criteria for a still higher 
rating are met.  The evidence does not show that he has 
obsessional rituals, inability to function independently due 
to panic attacks or depression, disorientation, neglect of 
personal hygiene/appearance, or illogical, obscure, or 
irrelevant speech.  While he has had difficulty with 
maintaining relationships in general, he also reports that he 
has been able to maintain some good relationships (i.e. his 
daughter, step-sons).  The Board also notes that he has had 
suicidal ideation and irritability; however, this is not 
shown to significantly impair his occupational and social 
adaptability as he is still able to maintain his position as 
a house painter and maintain some social relationships.  The 
Board thus finds that a 50 percent rating, but no higher, is 
warranted in this case.

II.  Residuals of shrapnel wound.

EVIDENCE

Post-service medical evidence of record include report of a 
VA orthopedic examination, dated in April 1994, which 
indicates that the appellant reported shrapnel wounds to the 
right shoulder and the left knee in service.  He underwent 
surgery to remove at least some of the shrapnel.  He reported 
constant burning pain in the right shoulder since his 
inservice wounds.  He indicates that he was never free from 
pain.  The pain intensified at times; however, he could not 
predict what affected the severity of the pain.  He took 
Advil for his pain.  He denied any weakness in the right 
upper extremity and was able to perform his occupation as a 
house painter.  

The appellant also reported that the symptoms of his left 
knee were very similar to those of the right shoulder, 
consisting of a deep burning discomfort.  He stated that 
occasionally, both of his legs become so tired that he is 
hardly able to stand up.  When the pain becomes severe, he 
places his knee on ice and rests until the pain subsides.  He 
had no symptoms of catching, locking, swelling, or giving-way 
in the left knee.  

Physical examination showed that he had a normal gait and was 
able to get on and off of the examining table with no guarded 
motion of the knees.  He had full range of motion in the left 
knee with no subpatellar crepitation, effusion, ligamentous 
instability, or quadriceps atrophy.  There was a well-healed, 
medial incision on the left knee, measuring 6 by 1 cm.  He 
also had a scar at the anterior aspect of the proximal 
humerus that measured 4 cm in length and 2 1/2 cm in width.  
The scar was normal in color and non-tender.  It was not 
bound down to underlying tissue.  He had full range of motion 
of the right shoulder without any pain.  He showed normal 
scapulohumeral rhythm.  X-rays of the left knee showed that 
he had a 1 cm metallic fragment overlying the distal femur 
medially; the left knee joint itself appeared intact.  X-rays 
of the right shoulder showed approximately a dozen metallic 
fragments clustered in the area of the proximal shaft of the 
right humerus.  The metallic fragments measured from 1 to 7 
mm in maximum diameter.  No osseous abnormalities were 
identified.  There was a lucency within the visualized right 
clavicle superiorly which represented the foramen for the 
supraclavicular nerve, a developmental variant.  His 
diagnosis included "[r]eaten metallic foreign bodies, left 
shoulder and knee."  (It appears that the examiner 
mistakenly indicated that the left, rather than the right 
shoulder was involved.)

The post-service medical evidence of record also indicates 
that the appellant has received treatment for his left knee 
disorder on various occasions.  The Board notes that in 
February 1995, he was seen for weakness in his knees.  He 
reported that in the afternoon or evening when he comes home 
and sits in a chair, he had difficulty getting up from the 
chair.  Once he is up, however, he walks without difficulty.  
There was no joint swelling.  He was subsequently diagnosed 
with arthritis.  

Report of a VA orthopedic examination, dated in January 1998, 
indicates that the appellant complained of a burning pain in 
the right shoulder which was present at all times.  The pain 
was located in the scar area over the anterior aspect of the 
shoulder.  He indicated that he was self-employed as a 
painter and worked up to 12 hours per day.  He was right-
handed.  He had no complaints of stiffness and his motion was 
good in the right shoulder.  He could throw without 
difficulty.  He had not missed any time from work in the past 
year due to his symptoms.  There was no history of weakness, 
easy fatigability, or loss of coordination of the right upper 
extremity.  

The appellant also reported that his left knee burned at all 
times.  He stated that at times, it actually ached and hurt 
when he was at rest.  However, he had no complaints of 
stiffness, crepitation, locking, or instability and no 
history of swelling.  He was able to walk, climb ladders, and 
squat and kneel without difficulty.  He could also lift and 
carry without any trouble.  

Physical examination of the right shoulder revealed an old, 
healed incision which was approximately 5 cm long over the 
anterior aspect of the shoulder.  There was no localized 
tenderness about the right shoulder.  He had full range of 
painless motion and there was no evidence of any crepitation 
on movement.  His impingement tests were negative.  Both arms 
measured 36 cm in circumference.  His peripheral circulation 
was intact in both upper extremities.  Neurologically, he was 
intact in both upper extremities.  

Examination of the lower extremities showed that the 
appellant was able to walk with a normal gait and that he did 
not limp or list to either side.  The examiner indicated that 
the appellant had old Osgood-Schlatter's disease bilaterally.  
There was a four cm long incision over the medial femoral 
condyle of the left knee.  There was no localized tenderness 
about the left knee and no evidence of joint effusion.  He 
had full range of painless motion in the left knee.  His 
collateral and cruciate ligaments were intact.  Both lower 
extremities were intact neurologically and from a circulation 
standpoint.  The diagnoses were old, healed shrapnel wounds 
in the right shoulder and left knee, no sequelae.  

The Board notes that x-rays of the right shoulder and left 
knee were subsequently conducted in February 1998.  X-rays of 
the left knee showed 0.5 cm irregular metallic density 
transfixing the soft tissues of the knee at the level of the 
medial condyle.  The configuration of the bones appeared 
normal.  No fracture or dislocation was seen.  X-rays of the 
right shoulder showed that the configuration of the bones and 
joints was normal.  Fragments of metallic density were seen 
impacted in the soft tissues of the proximal arm at the level 
of the neck of the humerus.  Configuration of the bones at 
that level appeared normal.  

During a hearing before the undersigned held in December 
1998, the appellant testified that he had constant pain in 
his right shoulder as well as weakness.  He was not able to 
carry the supplies he needed for his work as a house painter 
with his right arm due to this weakness.  He reported that he 
was able to perform his painting work only 4 hours per day 
due to shoulder pain, as well as some knee pain.  He reported 
that due to his left knee, he had difficulty with doing a lot 
of walking, climbing ladders and carrying heavy equipment.  


LAW AND ANALYSIS

Initially, the Board notes that since the initiation of the 
appeal of this issue, VA's Schedule for Rating Disabilities 
for muscle injuries have been revised.  See 62 Fed. Reg. 30, 
235-240 (June 3, 1997) (codified at 38 C.F.R. § 4.73).  Some 
regulations which were actually discussions of medical 
principles were deleted while other regulations were 
rephrased or reorganized for clarity.  Review of the 
applicable provisions of both the old and the new regulations 
shows no substantive change in the criteria for rating the 
appellant's left knee and right shoulder wounds.  

A. Right shoulder.

The severity of the appellant's right shoulder disability can 
be ascertained by application of the standards set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (DC) 5201, 5301, and 5305 (1998).  Under DC 
5201, limitation of motion of the major arm at shoulder level 
warrants a 20 percent rating; a 30 percent rating is 
warranted for limitation of motion midway between the side 
and shoulder level; and a 40 percent rating is granted when 
limitation of motion is to 25 degrees from the side.  

Under the criteria set forth under DC 5301 and 5305, a 
noncompensable rating is assigned for slight muscle injuries 
in the dominant (major) arm; a 10 percent rating is assigned 
for moderate muscle injuries in the dominant arm; a 30 
percent rating is assigned for moderately severe muscle 
injuries in the dominant arm; and a 40 percent rating is 
assigned for severe muscle injuries in the dominant arm. 

Under the relevant provisions of 38 C.F.R. § 4.56, a 
disability resulting from muscle injuries shall be classified 
as slight when there was a simple wound of muscle without 
debridement or infection, service department records showing 
superficial wound with brief treatment and return to duty, 
and no cardinal signs or symptoms of muscle disability.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
There should also be objective findings showing minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A disability should be classified as moderate when there was 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There should be 
service department records or other evidence of in-service 
treatment of the wound.  There should also be a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability.  Objective findings should 
show entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, and, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56.

A disability should be classified as moderately severe when 
there was a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should show 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.

Muscle injuries are classified as severe when there is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department records or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound.  There should also be record of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries.  
Objective findings should show ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

Where a rating is predicated on limitation of motion, 
38 C.F.R. §§ 4.40 and 4.45 are for application, with respect 
to functional loss due to pain.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Where a veteran makes factual assertions 
regarding pain and weakness within the musculoskeletal 
system, an analysis must be made of whether 38 C.F.R. §§ 4.40 
and 4.45 entitle the veteran to an increased rating to the 
extent pain and weakness cause additional disability beyond 
that reflected in limitation of motion.  Section 4.40 
provides that a disability rating may be based on 
"functional loss . . . due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion."  Furthermore, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  Section 4.45 provides that in rating 
disabilities of the joints, inquiry will be directed to, 
among others, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

Having considered the evidence of record, the Board finds 
that a 10 percent rating is warranted under DC 5301/5305 and 
38 C.F.R. §§ 4.40, 4.45 as the evidence indicates metallic 
fragments retained in the muscle tissue, and complaints of 
burning pain.  While the medical evidence of record indicates 
that the appellant has no weakness, the Board notes that 
during a hearing before the undersigned, he indicated that he 
did in fact suffer from weakness and that this affected his 
work.  The Board does not find that a higher rating is 
warranted as the objective medical findings do not show 
moderately severe muscle injuries.  The record does not show 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles.  The Board also notes that a 
compensable evaluation is not warranted under DC 5201 as 
there is no limitation of motion.  Thus, the Board concludes 
that a 10 percent rating is warranted for the right shoulder 
disability.

B.  Left knee.

The severity of the appellant's left knee disability can be 
ascertained by application of the standards set forth under 
DC 5257, 5260, 5261, and 5314.  Under DC 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
rating when the disability is slight; a 20 percent rating is 
warranted when it is moderate; and a 30 percent rating is 
warranted for severe disability.  Under DC 5260, flexion 
limited to 45 degrees is rated as 10 percent disabling; 30 
degrees of limitation is rated as 20 percent disabling; and 
15 degrees limitation is rated as 30 percent disabling.  
Under DC 5261, leg extension limited to 10 degrees is rated 
as 10 percent disabling; 15 degrees limitation is rated as 20 
percent disabling; 20 degrees limitation is rated as 30 
percent disabling; 30 degrees limitation is rated as 40 
percent disabling; and 45 degrees limitation is rated as 50 
percent disabling.

Under DC 5314, a noncompensable rating is granted for slight 
muscle injuries; a 10 percent rating is granted for moderate 
muscle injuries; a 30 percent rating is granted for 
moderately severe muscle injuries; and a 40 percent rating is 
granted for severe muscle injuries.

Having considered the evidence of record, the Board finds 
that a 10 percent rating is warranted for moderate muscle 
injuries under DC 5314 and 38 C.F.R. §§ 4.40, 4.45 as there 
are complaints of weakness and pain and x-ray evidence of 
retained metallic fragment.  Evidence of moderately severe 
muscle injuries is not shown as the evidence does not 
indicate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles.  The Board also notes that he has 
full range of motion and that there is no objective evidence 
of subluxation or instability.  Thus, compensable ratings 
under DC 5260, 5261, or 5257 are not warranted.  The Board 
also notes that treatment records in 1995 indicate that he 
was diagnosed with arthritis.  However, the Board 
specifically notes that subsequent x-ray findings do not show 
arthritis in the left knee.  Thus, the Board concludes that a 
10 percent rating for the appellant's left knee disorder is 
warranted.  


ORDER

Entitlement to an increased rating of 50 percent for PTSD is 
granted, subject to the criteria that govern the payment of 
monetary awards.

Entitlement to a 10 percent rating for the residuals of 
shrapnel wound to the right (major) shoulder is granted, 
subject to the criteria that govern the payment of monetary 
awards.

Entitlement to a 10 percent rating for the residuals of 
shrapnel wound to the left knee, subject to the criteria that 
govern the payment of monetary awards.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





